                                                       LAW OFFICES OF

                                  J AROSLAWICZ & J AROS PLLC
                                                 225 BROADWAY, 24TH FLOOR
                                                 NEW YORK, NEW YORK 10007

                                                    (212) 227-2780
         DAVID JAROSLAWICZ
                                                                                        DAVID TOLCHIN
          (NY, FL & CA BARS)
                                                                                        dTolchin@LawJaros.com
         ABRAHAM JAROS




                                                                        June 18, 2021
              By ECF
              Hon. Lorna G. Schofield
              United States District Judge
              Southern District of New York
              500 Pearl Street
              New York, New York 10007

                      Re:      Ventura v. Mitchell
                               21-cv-3477 (LGS)(JLC)

              Dear Judge Schofield:
                    We represent the plaintiff in this diversity personal injury action. The Court has
              scheduled an initial conference for July 1, 2021 (Doc. 6).
                     To date the defendant, who lives in Florida, has not appeared. As set forth in my
              efiled declaration (Doc. 7), defendant was sent a Notice of Lawsuit with Request to Waive
              Service, pursuant to Fed. R. Civ. P. 4(d)(1). When we did not receive a signed waiver, we
              dispatched the Sheriff’s office in Palm Beach County, Florida, to serve process.
                    The Sheriff has now advised that the defendant was personally served on June 14,
              2021, and is currently preparing an affidavit of service.
                    Accordingly, we respectfully request that the conference be adjourned for 30 days.
              Hopefully by then the defendant will appear and a joint Proposed Civil Case Management
              Plan can be submitted as required by the Court’s order. No prior request has been made.
                      We thank the Court for its consideration of this application.

The application is GRANTED. The initial conference scheduled Respectfully,
for July 1, 2021 at 10:30 A.M. is hereby adjourned to August 5,
2021, at 10:30 A.M. The parties shall call (888) 363-4749 and
use Access Code 558-3333. The time of the conference is
approximate, but the parties shall be ready to proceed at that David Tolchin
time. By July 29, 2021, the parties shall file their joint letter
and proposed CMP.

SO ORDERED.

Dated:           June 21, 2021
                 New York, New York
